In the

United States Court of Appeals
               For the Seventh Circuit

No. 08-2945

U NITED S TATES OF A MERICA,
                                                  Plaintiff-Appellee,
                                 v.

JOHN Q. M ONROE,
                                              Defendant-Appellant.


             Appeal from the United States District Court
     for the Southern District of Indiana, Indianapolis Division.
          No. 1:00-cr-00007-1.1—Larry J. McKinney, Judge.



   A RGUED JANUARY 15, 2009—D ECIDED S EPTEMBER 1, 2009




 Before R IPPLE, M ANION and E VANS, Circuit Judges.
  R IPPLE, Circuit Judge. John Q. Monroe pleaded guilty
to possession with intent to distribute more than fifty
grams of cocaine base. The district court accepted
Mr. Monroe’s plea. Applying a departure from the man-
datory minimum sentence as permitted by U.S.S.G.
§ 5K1.1 and 18 U.S.C. § 3553, the court sentenced
Mr. Monroe to 168 months’ imprisonment. Mr. Monroe
later filed a motion for a reduction in the length of
his sentence under 18 U.S.C. § 3582(c)(2). The district
2                                                    No. 08-2945

court denied the motion, and Mr. Monroe subsequently
filed an appeal from that decision. For the reasons set
forth in this opinion, we affirm the judgment of the
district court.


                                 I
                        BACKGROUND
   Mr. Monroe was charged by indictment with one
count of possession with intent to distribute more than
fifty grams of crack cocaine in violation of 21 U.S.C.
§ 841(a)(1). The Government later filed an information
under 21 U.S.C. § 851, alleging that Mr. Monroe had
a prior felony drug conviction.1 Because of that prior
conviction, Mr. Monroe faced a mandatory minimum
sentence of 240 months’ imprisonment if convicted of



1
    21 U.S.C. § 851(a) provides that:
      (1) No person who stands convicted of an offense under this
      part shall be sentenced to increased punishment by reason
      of one or more prior convictions, unless before trial, or
      before entry of a plea of guilty, the United States attorney
      files an information with the court . . . stating in writing
      the previous convictions to be relied upon. . . .
      (2) An information may not be filed under this section if the
      increased punishment which may be imposed is imprison-
      ment for a term in excess of three years unless the person
      either waived or was afforded prosecution by indictment
      for the offense for which such increased punishment may
      be imposed.
No. 08-2945                                                 3

the charged offense.2 He subsequently entered into
a plea agreement in which he agreed to cooperate
with the Government in exchange for its promise to rec-
ommend a departure from the applicable offense
level under U.S.S.G. § 5K1.1 3 and 18 U.S.C. § 3553(e).4
In exchange for the Government’s concessions, Mr.
Monroe
    expressly waive[d] his right to appeal the convictions
    and any sentence imposed within the statutory maxi-
    mum on any ground, including the right to appeal
    conferred by 18 U.S.C. § 3742. Additionally, he also
    expressly agree[d] not to contest his sentence or the
    manner in which it was determined in any collateral



2
  See 21 U.S.C. § 841(b)(1)(A) (“If any person [manufactures,
distributes, or dispenses a controlled substance, or possesses
a controlled substance with the intent to do so] after a prior
conviction for a felony drug offense has become final, such
person shall be sentenced to a term of imprisonment which
may not be less than 20 years . . . .”).
3
  U.S.S.G. § 5K1.1 permits a departure from the Guidelines
“[u]pon motion of the government stating that the defendant
has provided substantial assistance in the investigation or
prosecution of another person who has committed an offense.”
4
  “Upon motion of the Government, the court shall have the
authority to impose a sentence below a level established by
statute as minimum sentence so as to reflect a defendant’s
substantial assistance in the investigation or prosecution of
another person who has committed an offense.” 18 U.S.C.
§ 3553(e).
4                                                 No. 08-2945

      attack, including, but not limited to, an action
      brought under 28 U.S.C. § 2255.
R.20 at ¶ 18.
  The district court accepted Mr. Monroe’s guilty plea. At
his subsequent sentencing hearing, the district court
adopted the findings in the presentence investigation
report, which indicated that Mr. Monroe’s base offense
level was 36 and his criminal history category was IV.
The court then applied a three-level reduction based on
Mr. Monroe’s acceptance of responsibility, resulting in
an adjusted offense level of 33 and a corresponding
sentencing range of 188 to 235 months’ imprisonment.
The court noted, however, that as a result of the infor-
mation filed under 21 U.S.C. § 851(a), Mr. Monroe faced
a mandatory minimum sentence of 240 months’ impris-
onment. This mandatory minimum sentence therefore
became, in effect, the “guidelines sentence.” 5 The court
then granted the Government’s motion for a down-
ward departure based on Mr. Monroe’s substantial co-
operation and sentenced Mr. Anderson to 168 months’
imprisonment.
  On November 1, 2007, Amendment 706 to the Sen-
tencing Guidelines took effect.6 The amendment reduced
the base offense levels for drug offenses involving



5
  See U.S.S.G. § 5G1.1(b) (“Where a statutorily required mini-
mum sentence is greater than the maximum of the applicable
guideline range, the statutorily required minimum sentence
shall be the guideline sentence.”).
6
    U.S.S.G. Supp. to App. C, 226-31 (2008) (“Amendment 706”).
No. 08-2945                                                       5

cocaine base by two levels.7 Several months later, in
March 2008, Mr. Monroe filed a pro se motion under
18 U.S.C. § 3582(c)(2), seeking a reduction in the length
of his sentence in light of Amendment 706.8 In response
to that motion, Probation Officer Robert Akers filed a
memorandum concluding that Mr. Monroe was ineligible
for any reduction under Amendment 706 because that
amendment did not affect his sentencing range, which
was equivalent to the statutory minimum sentence. The
Government concurred with the probation officer’s posi-
tion. Mr. Monroe’s counsel then filed a memorandum
in support of Mr. Monroe’s motion. He contended that
the Government’s motion for a reduction in the length
of Mr. Monroe’s sentence rendered the mandatory mini-
mum sentence inapplicable to Mr. Monroe, thereby
permitting a reduction in Mr. Monroe’s sentence
under Amendment 706.
  The district court denied Mr. Monroe’s motion with-
out discussing the applicability of Amendment 706;
instead, the court stated only that it “[had] considered


7
 U.S.S.G. Supp. to App. C, 230; see also, e.g., United States v.
Harris, 567 F.3d 846, 855 (7th Cir. 2009).
8
  18 U.S.C. § 3582(c)(2) provides that, “in the case of a defendant
who has been sentenced to a term of imprisonment based on
a sentencing range that has subsequently been lowered by the
Sentencing Commission . . . upon motion of the defendant . . .
the court may reduce the term of imprisonment, after con-
sidering the factors set forth in section 3553(a) to the extent that
they are applicable, if such a reduction is consistent with
applicable policy statements issued by the Sentencing Com-
mission.”
6                                               No. 08-2945

the relevant factors in U.S.S.G. § 1B1.10(b) and 18 U.S.C.
§ 3553(a) and [had] determined [that] a sentence reduc-
tion [was] not appropriate.” R.47. Mr. Anderson subse-
quently filed this appeal.


                             II
                      DISCUSSION
   Mr. Monroe submits that the district court’s order
denying his motion for a reduction in the length of
his sentence is infirm because it does not state with suffi-
cient specificity the reason for the court’s denial. Conse-
quently, he argues, it is impossible for him to challenge
the district court’s ruling or for this court to conduct a
meaningful review of the decision. The Government
responds that, under the terms of the plea agreement,
Mr. Monroe waived his right to challenge his sentence
under 18 U.S.C. § 3582(c)(2). It further argues that, even
if Mr. Monroe did not waive his right to seek a reduc-
tion in the length of his sentence, the district court
properly denied his motion because Amendment 706
did not have any impact on the mandatory minimum
sentence on which Mr. Monroe’s sentence was based.


                            A.
  We turn first to the question of whether, under the
terms of his plea agreement, Mr. Monroe waived his
right to seek a reduction in the length of his sentence
under 18 U.S.C. § 3582(c)(2). The Government notes
that Mr. Monroe agreed to the following provision:
No. 08-2945                                                7

    Monroe understands that he has a statutory right to
    appeal the conviction and sentence imposed and the
    manner in which the sentence was determined. Ac-
    knowledging this right and in exchange for the con-
    cessions made by the United States in this Plea Agree-
    ment, Monroe agrees that, in the event the Court
    accepts the Section 5K1.1 statement filed by the gov-
    ernment and grants him a reduction of at least two
    levels pursuant to the statement, he expressly waives
    his right to appeal the convictions and any sentence
    imposed within the statutory maximum on any ground,
    including the right to appeal conferred by 18 U.S.C.
    § 3742. Additionally, he also expressly agrees not to
    contest his sentence or the manner in which it was deter-
    mined in any collateral attack, including, but not
    limited to, an action brought under 28 U.S.C. § 2255.
R.20 at ¶ 18 (emphasis added). In the Government’s
view, a motion under 18 U.S.C. § 3582(c)(2) is, in essence,
a collateral attack. Therefore, the Government submits,
Mr. Monroe clearly and unambiguously waived his
right to seek a reduction in the length of his sentence
when he agreed “not to contest his sentence . . . in any
collateral attack.” The Government contends that, because
Mr. Monroe knowingly and voluntarily agreed to the
unambiguous terms of the plea agreement, his waiver
of his right to challenge his sentence should be en-
forced. See United States v. Jemison, 237 F.3d 911, 917 (7th
Cir. 2001).
  As a general matter, we interpret plea agreements in
accordance with ordinary principles of contract law.
8                                                   No. 08-2945

United States v. Ingram, 979 F.2d 1179, 1184 (7th Cir. 1992);
Carnine v. United States, 974 F.2d 924, 928 (7th Cir. 1992).
We shall “review the language of the plea agreement
objectively,” limiting “the parties’ rights under the plea
agreement . . . to those matters upon which they actually
agreed.” United States v. Williams, 102 F.3d 923, 927 (7th
Cir. 1996) (citations omitted). When interpreting such
agreements, however, we must bear in mind the
special public-interest concerns that arise in the plea
agreement context. As we consistently have recognized,
plea agreements are “unique contracts” that implicate
“the defendant’s right to fundamental fairness under
the Due Process Clause.” Ingram, 979 F.2d at 1184
(citation and quotation marks omitted).9 Thus, “[w]e
review the language of the plea agreement objectively and
hold the government to the literal terms of the plea agree-
ment.” Williams, 102 F.3d at 927. Therefore, when a
plea agreement is unambiguous on its face, this court
generally interprets the agreement according to its
plain meaning. See, e.g., Santobello v. New York, 404 U.S.
257, 262-63 (1971) (remanding in light of the Govern-
ment’s clear breach of its unambiguous promise that
it would not make a sentence recommendation). When
the language of an agreement is ambiguous, how-
ever, “ ‘the essence of the particular agreement and
the Government’s conduct relating to its obligations in
that case’ are determinative.” Carnine, 974 F.2d at


9
  See also United States v. Williams, 102 F.3d 923, 927 (7th Cir.
1996); United States v. Rourke, 74 F.3d 802, 805 (7th Cir. 1996);
United States v. Bowler, 585 F.2d 851, 853, 854 (7th Cir. 1978).
No. 08-2945                                                9

928 (quoting United States v. Mooney, 654 F.2d 482, 486 (7th
Cir. 1981)).
  Applying these principles, we cannot accept the Gov-
ernment’s assertion that, under the terms of the plea
agreement, Mr. Monroe clearly and unambiguously
waived his right to seek modification of his sentence
under 18 U.S.C. § 3582(c)(2). The plea agreement contains
no language that references either that specific statute
or, indeed, sentence reductions in general. Instead, the
plea agreement contains only (1) Mr. Monroe’s express
waiver of his right to appeal his sentence, and
(2) Mr. Monroe’s express agreement that he would not
“contest his sentence or the manner in which it was
determined in any collateral attack.” R.20 at ¶ 18. It is not
at all clear from the language of the agreement that
a motion for a subsequent reduction in the length of
the sentence imposed falls into either of those two cate-
gories.
  Because the agreement is ambiguous with respect to
whether Mr. Monroe agreed that he would not seek a
sentence reduction, we must interpret the terms of the
agreement “in light of the parties’ reasonable expecta-
tions.” United States v. Fields, 766 F.2d 1161, 1168 (7th
Cir. 1985) (citation and quotation marks omitted). From
an objective reading of the text, we cannot say that the
parties reasonably could have expected that, by signing
the agreement, Mr. Monroe relinquished his right to
seek a sentence reduction. In the waiver provision of the
plea agreement, Mr. Monroe agreed that he would not
“appeal” or “contest his sentence or the manner in
10                                                     No. 08-2945

which it was determined in any collateral attack.” R.20 at
¶ 18. The terms “appeal” and “collateral attack” are
commonly used to describe legal, factual or procedural
challenges to a court’s decision. 1 0 The motion at issue
in this case is fundamentally different from the legal
challenges and assertions of error typically at issue in
appeals and collateral attacks. By seeking a reduction in
the length of his sentence under section 3582(c)(2), Mr.
Monroe did not seek to impugn the district court’s ratio-
nale, nor did he claim that the district court erred in
any way by imposing a sentence of 168 months’ impris-
onment; instead, he simply asked the district court to
consider revising his sentence in light of a development
completely external to the court’s original judgment, a
change in the Sentencing Guidelines. Such a proceeding
is of a fundamentally different character than an appeal
or collateral attack.
  The essential difference between Mr. Monroe’s motion
for a sentence reduction and an appeal or collateral



10
   See United States v. Chavez-Salais, 337 F.3d 1170, 1172 (10th Cir.
2003) (noting that collateral attacks are, in general, “extraordi-
nary remedies that complain about the substance of, or pro-
ceedings that determined, a defendant’s original sentence”); see
also, e.g., United States v. Richardson, 558 F.3d 680, 681 (7th Cir.
2009) (“Richardson’s motion to compel the government to file
a Rule 35(b) motion can be construed as a collateral attack on
his sentence under 28 U.S.C. § 2255.”); Ghani v. Holder, 557
F.3d 836, 839 (7th Cir. 2009) (characterizing the petitioner’s
claim that his prior conviction was constitutionally infirm as
a collateral attack of his prior conviction).
No. 08-2945                                           11

attack is illustrated by the examples of waived conduct
set forth in the plea agreement. The plea agreement
lists two examples of proceedings encompassed by the
terms of the waiver; the agreement specifically provides
that Mr. Monroe waived “the right to appeal conferred
by 18 U.S.C. § 3742,” and agreed not to contest his sen-
tence in “an action brought under 28 U.S.C. § 2255.” R.20
at ¶ 18. Both of these examples involve claims that the
sentence imposed by the sentencing court as part of
its judgment was somehow erroneous or otherwise
infirm; those statutes permit a defendant to seek review
of a sentence when, for example, the sentencing court
allegedly imposed a sentence in violation of the Con-
stitution or laws of the United States, improperly
applied the Sentencing Guidelines, or exceeded the maxi-
mum allowable sentence. See 18 U.S.C. § 3742; 28 U.S.C.
§ 2255. Such proceedings involve the review of a
decision that, according to a defendant, was improperly
or illegally made. Thus, the language and examples used
in the plea agreement suggest that, in essence,
Mr. Monroe agreed only that he would not raise any
legal, factual or procedural challenges to the sentence
imposed by the district court.
  The statements made by Mr. Monroe during the plea
colloquy support that understanding of the plea agree-
ment. At the plea hearing, Mr. Monroe indicated only
that he understood that he was giving up his right to
appeal his sentence and his “right . . . to attack the
manner in which the sentence was given.” R.41 at 13.
He did not agree that he would not seek a reduction in
the length of his sentence in the event of a change in
the law, nor does it appear from the transcript that
12                                                No. 08-2945

either the Government or the court ever suggested
that such a waiver was included under the terms of the
agreement.
   The Government asserts that, according to our opinion
in United States v. Smith, 241 F.3d 546 (7th Cir. 2001), “[a]
challenge made pursuant to 18 U.S.C. § 3582(c) is essen-
tially a collateral attack.” Appellee’s Br. 13. In Smith, a
jury found the defendant guilty of conspiring to distrib-
ute crack cocaine. Smith, 241 F.3d at 547. Some time after
his initial appeal, the defendant filed a motion for
resentencing under 18 U.S.C. § 3582(c); the district court
agreed that the defendant’s sentence should be reduced.
Id. The defendant, however, sought an additional reduc-
tion because the jury had not determined specifically
the quantity of drugs distributed by the conspiracy. Id.
It was the challenge to the lack of any such determina-
tion by the jury, rather than the motion under section
3582(c) itself, that we characterized as “a collateral attack.”
Id. at 548. We specifically noted that the issue of whether
the jury should have made such a determination
     was a new issue, one not authorized by § 3582(c), for
     it is unrelated to any change in the Sentencing Guide-
     lines. It is instead the sort of contention usually raised
     by motion under 28 U.S.C. § 2255, and because the
     argument falls within the scope of § 2255 ¶ 1 we
     treat it as a collateral attack under that statute.
Id. at 548. Given this language, we cannot accept the
Government’s assertion that, under Smith, motions brought
under section 3582(c)(2) are, in essence, collateral attacks.
No. 08-2945                                                 13

  Indeed, the situation before us is not unlike the one
that confronted our colleagues in the Tenth Circuit in
United States v. Chavez-Salais, 337 F.3d 1170 (10th Cir. 2003).
There, under the terms of his plea agreement, the defen-
dant had waived his right to bring any direct appeal
from his conviction and agreed that he would not bring
any collateral attack against that conviction. The court
nevertheless held that the agreement did not preclude
the defendant’s filing and later appealing a motion
under 18 U.S.C. § 3582(c)(2). Such a filing, ruled the
court, was not a collateral attack aimed at overturning
the defendant’s original conviction and sentence. The
court further emphasized that a defendant will not be
held to have waived a right which is neither clearly
mentioned in the plea agreement nor specifically
addressed during the plea colloquy in open court. See id.
at 1172-74.
  Because of the due process concerns that arise in the
context of plea agreements, we require that plea agree-
ments “be carefully drawn and understood by all parties.”
United States v. Cook, 668 F.2d 317, 321 (7th Cir. 1982). We
expect the Government to “draft plea agreements with
particular care and precision to avoid . . . definitional
pitfalls.” Carnine, 974 F.2d at 928. The language of this
plea agreement is, at best, ambiguous with respect to
the question of whether Mr. Monroe relinquished his
ability to seek a reduction in the length of his sentence
under section 3582(c)(2). See Chavez-Salais, 337 F.3d at 1174
(“We are left with an ambiguity.”). Given the terms of
the plea agreement, the examples used in that agree-
ment and the plea colloquy, we can say only that the
14                                                     No. 08-2945

parties understood that Mr. Monroe was waiving his
right to raise legal and procedural challenges to the
methodology and analysis employed by the district
court in rendering its judgment. That evidence does not
establish that Mr. Monroe agreed to give up his right to
seek a reduction in the length of his sentence based on
a retroactive change in the Sentencing Guidelines, nor
does it establish that, contrary to the usual interpreta-
tion,11 the parties understood that the phrase “collateral
attack” encompassed motions brought pursuant to
section 3582(c)(2). Accordingly, we cannot conclude that,


11
     As the Tenth Circuit wrote in Chavez-Salais, 337 F.3d at 1172:
       The conventional understanding of “collateral attack”
       comprises challenges brought under, for example, 28 U.S.C.
       § 2241, 28 U.S.C. § 2254, 28 U.S.C. § 2255, as well as writs
       of coram nobis. These are extraordinary remedies that
       complain about the substance of, or proceedings that
       determined, a defendant’s original sentence or conviction.
       It is by no means obvious that a defendant’s motion to
       modify his sentence under 18 U.S.C. § 3582(c)(2), pursuant
       to a subsequent amendment in the Sentencing Guideline
       that was applied to his case, would be reasonably under-
       stood as a “collateral attack” on his sentence as opposed to
       a motion prospectively to modify a sentence based on
       events occurring after the original sentence was imposed.
       Cf. United States v. Torres-Aquino, No. 02-2075, 334 F.3d 939,
       2003 U.S. App. LEXIS 13473 (10th Cir. July 2, 2003) (which
       similarly draws a distinction between § 2255 actions,
       which attack the original sentence, and § 3582(c)(2) actions,
       which do not attack the original sentence but only seek
       to modify it).
No. 08-2945                                               15

under the terms of the plea agreement, Mr. Monroe
agreed not to seek a sentence revision when he agreed
that he would neither appeal nor “contest his sentence or
the manner in which it was determined.” R.20 at ¶ 18.


                             B.
   Having concluded that the terms of the plea agreement
do not prevent Mr. Monroe from filing a motion to
reduce his sentence under 18 U.S.C. § 3582(c)(2), we
next consider whether the district court improperly
denied that motion. Mr. Monroe initially claimed that
the district court’s ruling on this issue was procedurally
inadequate because the court did not explain sufficiently
its reasons for denying the motion. The Government,
however, responded that the district court did not abuse
its discretion by denying the motion. The Government
submits that 18 U.S.C. § 3582(c)(2) permits a district
court to modify a sentence only where the applicable
sentencing range has been lowered. In its view, although
Amendment 706 lowered the sentencing ranges for crack
cocaine offenses in general, that amendment had no
effect on Mr. Monroe’s “sentencing range” because
Mr. Monroe was sentenced in accordance with the man-
datory minimum sentence, rather than in accordance
with the sentencing range set forth in the Guidelines.
  We must agree with the Government that Mr. Monroe
is ineligible for a sentence reduction. After the briefs
were filed in this case, but prior to oral argument, we
decided United States v. Poole, 550 F.3d 676 (7th Cir. 2008),
a case substantially similar to Mr. Monroe’s. In Poole,
16                                              No. 08-2945

we concluded that the defendant, who had been con-
victed of distributing cocaine base and faced a mandatory
minimum sentence of 120 months’ imprisonment, was
ineligible for resentencing under 18 U.S.C. § 3582(c)(2).
Id. at 677, 678-79. Because the defendant had been sen-
tenced in accordance with the statutory minimum,
rather than in accordance with the otherwise-applicable
guidelines range, we determined that the defendant’s
sentence “was ‘based on’ a statutory minimum, not a
sentencing range that Amendment 706 lowered.” Id. at
678. We reached that conclusion even though the
district court had reduced the defendant’s sentence to a
term below the mandatory minimum as a result of her
substantial assistance to the Government. Id. at 680. We
noted that, even though the district court had granted
a reduction under Federal Rule of Criminal Procedure
35(b), the “starting point” for issuing that reduction
was the original statutory minimum sentence; thus, we
concluded, “Poole’s reduced sentence . . . was in no
way based on or affected by her otherwise applicable
sentencing range, which Amendment 706 would have
lowered.” Id.
  We can see no principled basis for distinguishing this
case from Poole. Therefore, we must conclude that our
holding in Poole is determinative in this case. The “starting
point” for Mr. Monroe’s sentence was the statutory,
mandatory minimum sentence; that minimum sentence
was not reduced or otherwise affected by Amendment
706, which impacted only Mr. Monroe’s base offense
level, not his “sentencing range.” Accordingly, because
Mr. Monroe was not “sentenced to a term of imprison-
No. 08-2945                                           17

ment based on a sentencing range that has subsequently
been lowered by the Sentencing Commission,” 18 U.S.C.
§ 3582(c)(2), Mr. Monroe is ineligible to seek a sentence
reduction.


                      Conclusion
  For the foregoing reasons, the judgment of the district
court is affirmed.
                                               A FFIRMED




                          9-1-09